Citation Nr: 0837340	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-06 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, rated as 20 percent disabling for the 
period prior to September 29, 2004.  

2.  Entitlement to an increased rating for residuals of a 
left knee injury status post total knee arthroplasty, rated 
as 60 percent disabling, effective January 1, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, found 
that a rating in excess of 20 percent was not warranted for 
the veteran's left knee disability.  

The Board notes that in subsequent rating decisions, the 
veteran was awarded increased ratings of 30 percent, 60 
percent, and several periods of temporary total ratings for 
his left knee disability.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claims for increased 
evaluations for residuals of a left knee injury for the 
periods prior to September 29, 2004, and the period beginning 
January 1, 2006, remain before the Board.

In November 2006, the RO denied entitlement to at total 
rating for compensation based on individual unemployability.  
The veteran has not appealed this decision.

The issue of entitlement to an increased rating for residuals 
of a left knee injury status post total knee arthroplasty, 
from January 1, 2006 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to September 29, 2004, the veteran's 
left knee disability was manifested by flexion limited to 95 
degrees and extension limited to 12 degrees and a small joint 
effusion; there is no dislocated semilunar cartilage, locking 
of the knee, more than moderate instability or subluxation.


CONCLUSIONS OF LAW

1.  For the period prior to September 29, 2004, the criteria 
of a rating in excess of 20 percent for instability of the 
left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2007).  

2.  For the period prior to September 29, 2004, the criteria 
for a separate 10 percent rating for left knee arthritis on 
the basis of limitation of flexion, are met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5258, 5259, 5260, 5261 (2007).  

3.  For the period prior to September 29, 2004, the criteria 
for a separate 20 percent rating for left knee arthritis on 
the basis of limitation of extension, are met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5258, 5259, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, by a March 2006 letter.  

The Court has held that, at a minimum, adequate VCAA notice 
in increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The issue currently before the Board is entitlement to 
increased ratings for residuals of a left knee injury.  The 
February 2004 letter told the veteran that to substantiate 
the claims he should submit evidence showing that the 
disability had worsened.  In addition, the veteran has been 
specifically notified by the March 2006 Dingess notification 
letter that evidence demonstrating the effect his 
disabilities have had on his employment would aid in 
substantiating his claim.   

While the veteran has not been notified that evidence 
demonstrating the effect of his disability on his daily life 
would aid in substantiating his claim, the Board does not 
find any procedural defect constitutes prejudicial error in 
this case.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The Board finds that the lack of notice regarding the effect 
of the veteran's disability on his daily life does not 
constitute prejudicial error in this case because of evidence 
of actual knowledge on his part and other documentation in 
the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims. 

The veteran demonstrated actual knowledge of the need for 
evidence of the impact of his disabilities on daily life, by 
the statements of his representative in the October 2008 
written brief pertaining to the veteran's functional 
limitations from his left knee disability.  In addition, the 
veteran was specifically asked by VA health care providers 
about the effect of his disability on his daily activities 
during his examinations and treatment at the VA Medical 
Center (VAMC).  As the veteran has manifested actual 
knowledge of the relevance of evidence showing the effect of 
his disability on his daily life, there was no prejudice from 
the absence of complete notice on the first and third 
elements of Vazquez-Flores notice.

Some of the rating criteria for evaluating knee disabilities 
require specific ranges of motion.  The veteran was also not 
given specific VCAA notice of this fact.  In the September 
2004 statement of the case (SOC), these rating criteria were 
specifically listed.  Such a post decisional document could 
not serve to provide legally sufficient VCAA notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notice contained in the SOC should, however, have served to 
inform him as to what was needed to substantiate entitlement 
to a higher rating.  The veteran had many years after the 
notice to submit additional evidence and argument.  He also 
had the opportunity to offer testimony at an informal 
hearing.  Hence, he had a meaningful opportunity to 
participate in the adjudication of the claim after receiving 
the notice and was not prejudiced.

The February 2004 notice letter provided notice on the fourth 
element of Vazquez-Flores notice by providing examples of 
evidence the veteran could submit or ask VA to assist in 
obtaining.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the October 2007 SSOC. Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

For one year following implantation of a knee prosthesis for 
service- connected knee disability, a 100 percent rating is 
assigned, followed thereafter by a 60 percent schedular 
rating when there are chronic residuals consisting of severe 
painful motion or weakness or by a minimum rating of 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for residuals of a left knee injury with 
bursitis was granted in a December 1972 rating decision.  An 
initial rating of 10 percent was assigned from June 6, 1972, 
and a temporary 100 percent rating was assigned from 
September 29, 1972.  In a February 1973 rating decision, the 
temporary 100 percent rating was made effective until 
February 1, 1973, at which time a 20 percent rating was 
assigned.  

In an April 2005 rating decision, a temporary 100 percent 
rating was assigned from September 29, 2004, to January 1, 
2006, with a 30 percent rating assigned thereafter.  In a 
November 2006 rating decision, a 60 percent rating was 
assigned, effective January 1, 2006.

Treatment records from the Columbia VA Medical Center (VAMC) 
show that the veteran was noted to have osteoarthritis of the 
lower left extremity in May 2003.  His gait was observed to 
be normal, and his joints had full range of motion.  In 
January 2004, X-rays of the left knee showed moderately 
severe osteophytosis of the patellofemoral and medial 
compartments.  A deformity of the medial femoral condyle and 
tibial plateau was also observed.  

In March 2004, the veteran reported constant and severe pain 
from his left knee disability.  He also complained of 
swelling, giving way, and locking of the knee.  The veteran 
stated that his knee pain was aggravated with kneeling, 
standing, and climbing ladders.  He worked full-time 
performing generator maintenance.  Range of motion of the 
left knee was from 2 to 95 degrees with mechanical 
limitations and guarding.  The diagnosis was osteoarthritis 
of the left lower leg.  In an addendum to the examination, 
also dated March 2004, the veteran and his nurse discussed 
whether he should resign from work due to his left knee 
disability.

Also in March 2004, the veteran was provided a VA examination 
of his left knee.  He reported worsening pain of the left 
knee, and ambulation with the use of a cane and knee brace.  
Physical examination of the left knee showed mild effusion, 
and a well-healed, nontender scar over the medial femoral 
condyle measuring 2 x 2 inches in size.  Range of motion of 
the left knee demonstrated 5 degrees shy of full extension to 
120 degrees of flexion.  Some medial joint line tenderness 
and crepitus was noted with range of motion.  A scarred pin 
track approximately one-and-a-half hand breadths above the 
first scar was also observed.  The examiner noted that X-rays 
from January 2004 showed severe tricompartmental arthritis.  
The diagnosis was post-traumatic arthritis of the left knee 
with pain as the biggest functional impairment with 
activities.  

In April 2004, the veteran's knee was examined at the VAMC 
and his abilities to walk, squat, run, and jump were noted to 
be impaired.  Flexion was measured to 90 degrees and 
extension was to -12 degrees.  The diagnosis was severe 
degenerative joint disease with multiple osteophytes and loss 
of joint space.  A May 2004 MRI of the left knee showed 
severe degenerative joint disease of the left knee with a 
small deformed medial meniscus.  A small joint effusion at 
the knee was also observed. Two months later, in July 2004, 
X-rays also showed prominent degenerative joint disease, soft 
tissue swelling, and a small joint effusion.  

In October 2004, the veteran underwent a total left knee 
arthroplasty with marginal postoperative wound necrosis.  The 
surgical site became infected, and in November 2004, the 
veteran had to have a left knee irrigation and debridement. 
The left knee arthroplasty was removed, and an antibiotic 
impregnant cement spacer was implanted.  

In March 2006, the veteran's knee was noted to still be 
infected with increased purulence, swelling, and pain.  The 
infection was described as persistent by his private doctor 
in July 2006.  In September 2006, the veteran reported having 
mild pain in his infected left knee with walking.  

X-rays from October 2006 showed some new bone formation and 
cortical thickening of the left femur.  In addition, in 
October 2006, the veteran was provided a social work 
assessment during which he reporting having stopped working 
and doing many of the activities he once enjoyed.  His left 
knee disability also affected his activities of daily living.  

In December 2006, his private physician commented that the 
veteran most likely had osteomyelitis.

In January 2007, during a private orthopedic consultation, 
the veteran was noted to have undergone a recent debridement 
of the left knee and be healing well.  His knee was still 
infected with a consistently open wound on the anterior 
aspect of the knee that remained open and drained.  The 
veteran did not desire any type of operative intervention.  

Private treatments records also show that the veteran 
underwent another left knee debridement in March 2007.  There 
was no evidence of gross purulence and extensive scarring was 
observed.  A few weeks later, he was seen with complaints of 
drainage from his knee and his physician noted that the 
veteran had been quite active on his knee which had lead to 
some discomfort.  

In July 2007, the veteran was seen at a VA facility where his 
infection was described as MRSA.  He now had fusion of the 
left knee.  He was observed to be in a wheel chair with the 
knee extended.  He reported no complaints and stated that he 
tried to walk around as much as possible.

Period Prior to September 29, 2004

The veteran's current 20 percent rating for his left knee 
disability was assigned in a February 1973 rating decision 
under 38 C.F.R. § 4.71a, DC 5257 for moderate instability or 
subluxation of the knee.  

The evidence, including the VA examination contains no 
specific information as to the severity of any instability or 
subluxation.  The fact that he used a knee brace indicates 
the presence of instability.  There was no evidence prior to 
September 29, 2004 of severe instability or subluxation.  The 
veteran apparently voiced no complaints in this regard.  
Hence, the evidence is against the grant of an increased 
rating on that basis.

The evidence of record shows that the veteran's range of left 
knee motion was measured at worst, as 90 degrees of flexion 
and to "-12" degrees of extension.  On all other occasions 
prior to September 29, 2004 the veteran was shown to have 
noncompensable limitation of flexion, and extension that 
ranged from 0 to 5 degrees.  These findings would equate to a 
10 percent rating for noncompensable limitation of motion 
under DC 5003 and between a 10 and 20 percent rating for 
limitation of extension under DCs 5003, 5261.  Although the 
March and April 2004 reports did not discuss any additional 
loss of motion due to pain, weakness, fatigability, and 
incoordination, the March 2004 VAMC examiner did note that 
the veteran experienced mechanical limitations and guarding.  
Given these findings, the Board concludes that the limitation 
of extension most closely approximated the criteria for a 20 
percent rating under DC 5261.  38 C.F.R. § 4.7; 38 U.S.C.A. 
§ 5107.

As the record establishes that the veteran has arthritis of 
the left knee and a noncompensable degree of limitation of 
flexion, a separate 10 percent rating is warranted under DC 
5003 for arthritis in accordance with 38 C.F.R. § 4.59 and 
VAOPGCPREC 9-2004.  

There is no evidence of limitation of motion that would 
approximate the criteria for more than a 10 percent rating 
for limitation of flexion or 20 percent for limitation of 
extension under DCs 5003, 5260 or 5261.

With respect to Diagnostic Code 5258, while the veteran was 
noted to have a small joint effusion of the left knee during 
a May 2004 MRI and a July 2004 X-ray, a separate rating for 
dislocated semilunar cartilage and frequent periods of 
locking and effusion into the joint is not possible.  VA's 
General Counsel allows for separate ratings for instability 
and arthritis of the knee, but the regulations generally 
prohibit the evaluation of the same disability under various 
criteria.  38 C.F.R. § 4.14.  Diagnostic Code 5258 
contemplates limitation of motion and, as discussed above, 
the veteran's left knee is now assigned a separate 10 percent 
rating for noncompensable limitation of motion under 
Diagnostic Code 5003, therefore a separate rating under 
Diagnostic Code 5258 would violate the rule against 
pyramiding.  VAOPGCPREC 9-98 (1998).

For the period prior to September 29, 2004, the veteran had 
not undergone removal of the semilunar cartilage as would be 
required for an evaluation under 38 C.F.R. § 4.71, Diagnostic 
Code 5259 (2007).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations than those granted in this decision.  


Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, No. 06-3088 
(U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Prior to September 29, 2004, the veteran's disability was 
manifested by limitation of motion, pain, and mild effusion.  
These symptoms, as discussed above, are contemplated in the 
rating criteria.  The rating schedule was adequate, 
therefore, to evaluate the veteran's disability during this 
period.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for residuals of a left 
knee injury, on the basis of instability or subluxation is 
denied.

Entitlement to a separate 10 percent rating for left knee 
arthritis on the basis of limitation of flexion, for the 
period prior to September 29, 2004, is granted.

Entitlement to a separate 20 percent rating for left knee 
arthritis on the basis of limitation of extension, for the 
period prior to September 29, 2004, is granted.


REMAND

For the period beginning January 1, 2006, the veteran's left 
knee disability, status post total knee arthroplasty, was 
rated as 60 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2007) for a knee replacement.  Under 
this code, a 100 percent evaluation is warranted for one year 
following implantation of prosthesis.  The current 60 percent 
evaluation is appropriate when there are chronic residuals of 
severe painful motion or weakness in the affected extremity.

Amputation of the leg at the middle or lower third of the 
distance from the perineum to the knee joint when measured 
from the perineum is evaluated as 60 percent disabling.  38 
C.F.R. § 4.71a, DC 5152 (2007).  Therefore, a combined 
evaluation in excess of 60 percent is precluded under the 
rating criteria.  

Under 38 C.F.R. § 4.71a, DC 5000 a 100 percent rating is 
provided for osteomyelitis that extends into major joints.  
This rating apparently does not contemplate the amputation 
rule.  In December 2006, the veteran's private physician 
wrote that he suspected that the veteran most likely had 
osteomyelitis.  The veteran subsequently underwent 
debridements and was noted to have good bone quality, but it 
is unclear whether the veteran has or had osteomyelitis 
extending into the knee.  

The veteran has stated that he is unable to work due to the 
service-connected residuals of a left knee injury and the 
record reflects that he has stopped working since the 
complications of his knee replacement.  Those complications 
have included the need for several follow up debridements, a 
severe infection, and an open wound.  These manifestations do 
not appear to be contemplated by the rating criteria and 
there is evidence that they have caused marked interference 
with employment.  38 C.F.R. § 3.321(b)(1).

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  The question of an extra-schedular rating is a 
component of the appellant's claim for an increased rating.  
Floyd v. Brown, 9 Vet. App. at 96.

The veteran has alleged that he cannot work due to his left 
knee disability.  The Board notes that the record contains 
medical evidence that the veteran's disability has affected 
his ability to remain employed.  Therefore, the issue of 
entitlement to extra-schedular compensation for the veteran's 
service-connected residuals of a left knee injury is remanded 
for referral to the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.321(b)(1).  This 
initial consideration by Central Office is essential prior to 
appellate review inasmuch as the Board is precluded from 
assigning an extra-schedular rating in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88 (1996).

The veteran has not had a VA examination since March 2004.  A 
current examination is needed to determine whether he has 
osteomyelitis and to determine the impact of his disability 
on work.

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, DC for the following actions:

1.  Afford the veteran a VA examination 
to determine the severity of the current 
left knee disability.  The examiner 
should review the claims folder.  The 
examiner should also determine whether 
the veteran has osteomyelitis and if so, 
describe its extent and whether there are 
any constitutional manifestations.  The 
examiner should also describe the impact 
of the veteran's left knee disability on 
work.

2.  Refer the issues of entitlement to 
extra-schedular compensation for the 
veteran's service-connected residuals of 
a left knee injury to the Director of 
VA's Compensation and Pension Service or 
Under Secretary for Benefits for 
consideration of an extra-schedular 
rating in accordance with the provisions 
of 38 C.F.R. § 3.321(b)(1).

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


